PER CURIAM.
We have for review an unpublished order of the First District Court of Appeal in Florida Department of Law Enforcement v. House, No. 95-965 (Fla. 1st DCA Oct. 13, 1995), dismissing an appeal for lack of jurisdiction. The court certified conflict with the opinion in Department of Transportation v. Wallis, 659 So.2d 429 (Fla. 5th DCA 1995). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
This Court recently disapproved Wallis in Department of Education v. Roe, 679 So.2d 756 (Fla.1996). Accordingly, we approve the dismissal of the appeal.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.